Title: From John Quincy Adams to Abigail Smith Adams, 1 January 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 29.
St: Petersburg 1. January 1812.

I will not suffer the first day of this new year to pass over, without renewing to my dear Mother the expression of my fervent prayers to God, that it may be a year of health enjoyment, and every blessing to her and to my father, as well as to my beloved children who are with you, and to all the family around you—And with the hope of auspicating it to us all, I join that of having once more the heart-felt satisfaction of uniting together all the members of my own family, and of having again the joy of meeting in health and comfort my Parents and my Children, before its close.
I am happy to have it in my power at the same time to give you the information of our convalescence; for we have all been sick with an influenza, now prevailing in this City—Yesterday week was the Emperor’s birth-day, on which occasion, I attended the Circle, in the morning, and went in the Evening with the Ladies to the Ball, given by the Empress Mother—It was magnificent as usual, but from the heat of the Evening, within the palace, and the severity of the Cold without we all took troublesome coughs, from which we are not yet entirely recovered—Mr: Smith was then confined for two days to his chamber, and Catherine has scarcely left hers since—Charles and his infant Sister have both shared in the complaint, and almost all our Servants have been ill with it, at the same time—We are just now returning to our ordinary Condition.
The only information of any interest that I have received from America since I wrote you last, is a paragraph in an English newspaper stating that the Laurel, Captain Burnham, had been taken and carried into Halifax. The Laurel had on board several letters from me, besides a box of minerals sent to the American Academy—What has become of the letters I know not—The Laurel in passing through the Belt, had received upwards of fifty Cannon shot in her sides from a Danish Gun-Boat—On the Coast of America she is taken by the British—Such is the condition of neutral Commerce.
From the same English Newspapers, I have gathered accounts to the 3d: of November from New-York; so that in a very few days we shall receive the Message, at the Commencement of the Session of Congress—
I hope and trust that Congress will have the wisdom still to preserve our Country from War; in which we could gain nothing, and could not fail to lose something of what is worth more than all other possessions to a Nation; our Independence. If between the two Belligerent powers, France and England, it were possible to discern a just, or honourable Cause—if in their treatment of us, it were possible to discern any thing but jealousy, hatred, and eagerness to despoil us of all the advantages which that saw us enjoy, we have ample Cause to appeal to the last Resort of Nations against either—Were it possible by any rational Calculation to foresee, that by joining either of them against the other, we should be able to obtain Justice for ourselves, and look back at the close of the War with satisfaction, as having contended successfully for a suitable object, I should wish for War—If a profound and indignant feeling of the wrongs, which both are committing against us, and the most cordial wish to see them redressed, were it at the sacrifice of more than my life, would avail, instead of line of Battle Ships and Battalions, my voice should be for War, and I would strike as soon as preparation could make it prudent, at that party which is most vulnerable to us—a point by no means difficult to ascertain—But, “what king, says our Saviour, going to make war against another king, sitteth not down first and consulteth, whether he be able with ten thousand to meet him that cometh against him with twenty thousand?” The proportion of the numbers about which we are to consult, are much more unfavourable to us than those of ten and twenty thousand—They are in point of naval force scarcely ten to five hundred; and our principal object to contend for, is unfortunately on the Sea.—Our consultation therefore need not be long—The position which is not pleasing to acknowledge, but which it behooves us well to know and to consider is that we have not the means to protect our Commerce upon the Ocean against the Violent injustice of England—Still less have we the means of forcing our Commerce upon the Continent of Europe, which with some inconsiderable exception excludes it by prohibitions or prohibitory duties. In the present condition of the world, and it is much to be doubted whether it will ever be otherwise, that right is not worth a straw, which a Nation has, without force to defend it—We have not force to defend our rights upon the Sea, and the conclusion is irresistible; we must renounce the Sea, or exercise our rights upon it at the pleasure of others—So it would still be if we were at War—There is however a consideration in our favour which ought not to escape us—Both England and France have mounted their policy upon systems as impracticable for them to carry through, as would be an attempt by us to maintain our maritime rights by force—England abuses her naval dominion, by attempting to engross to herself exclusively the Commerce of the World—This she never can accomplish—France heaps Conquest upon Conquest, untill she is unable to govern what she has conquered;  and loses from one hand while she is grasping with another—France and England are now obviously fighting for objects which neither will ultimately obtain—Both in spite of themselves are compelled to admit our participation in Commerce to a certain extent—Both, if we have Patience, and preserve ourselves from War, will be compelled to admit us still further—Their necessities will do more for the restoration of our rights, than we could do by any exertion of our own forces.
We are advancing rapidly in the third Winter of our residence at St: Petersbourg—Hitherto, with the exception of the last week of October, and a very few other days, it has been remarkably mild—Untill the last week there has not been snow enough to cover the ground, more than a day or two at a time—The diplomatic Circle has fewer Balls and other Entertainments than in the time of the former French Ambassador, and the change is not considered as a loss by us.—I am still waiting for definitive orders from the Government, which I expect and hope will be to return home, as soon as the season for navigation will permit—I flatter myself that in June we shall embark directly for the United States; and that in September we shall again be safely landed in my native land.
Your letter of 24. July is still the last I have received from Quincy—In the course of the last Winter, I wrote repeatedly to my brother, mentioning various channels by which letters might be conveyed to us while the direct Navigation is closed—Some of them have undergone changes, but I suppose you will have heard of them ere this—Mr: Russell, who was our Chargé d’Affairs at Paris, is now in the same capacity, at London—Mr J. S. Smith is in France—We have at present a Consul at Gothenburg, a Mr: Anderson—But he dislikes the place, and intends to leave it very soon—It is however unnecessary for me to point out a course for your letters to me hereafter, as I shall in all probability not remain here long enough to receive your answer to this—I shall continue to write you by every opportunity that may offer during the Winter, and remain with unalterable duty and affection, yours’
A.